United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3290
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Ebony D. Williams,                       *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: January 4, 2001
                                Filed: January 19, 2001
                                    ___________

Before LOKEN, FAGG, and BYE, Circuit Judges.
                            ___________

PER CURIAM.

       Within days after being placed on the supervised release portion of a sentence
she received for passing counterfeit currency, Ebony D. Williams violated a release
condition based on her failure successfully to participate in a community corrections
center program. Following a revocation hearing at which she stipulated to the violation,
the district court revoked supervised release and imposed 16 months imprisonment and
20 months additional supervised release. Williams challenges her sentence on appeal,
and we affirm.
       When a district court finds by a preponderance of the evidence that a defendant
has violated a supervised release condition, the district court may revoke supervised
release and impose imprisonment without credit for time previously served on
postrelease supervision. See 18 U.S.C. § 3583(e)(3). We review for abuse of
discretion. See United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995).

       Having reviewed the record and Williams’s brief, we conclude her revocation
sentence neither exceeds the limits of section 3583(e), nor constitutes an abuse of
discretion by the district court. See 18 U.S.C. §§ 472, 3559(a), 3583(e)(3), 3583(h).

      We thus affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-